Black, J., dissenting: I am unable to agree with the majority opinion wherein it holds that petitioner is entitled to the benefits of section 107 of the code with respect to the $37,500 commission received by him in 1944. This commission was received by petitioner on account of a sale of shares of stock of the United States Gauge Co. to American Machine & Metals, Inc., for $3,000,000. Negotiations for this sale were begun on or about July 13, 1943, and the sale was completed March 20, 1944. Less than 12 months elapsed between the starting of negotiations for the sale and its consummation. Therefore, it seems to me that the provisions of section 107 which relate to “compensation for personal services covering a period of thirty-six calendar months or more (from the beginning to the completion of such services) ” are not applicable. It is true that petitioner had a nonexclusive contract as a broker to sell these shares after December 15,1939, and had made unsuccessful efforts to sell them. He clearly was paid nothing, however, for these unsuccessful efforts and it seems to me they should not count in the application of section 107. Petitioner’s effort which did count and for which he was paid his $37,500 commission was his part in bringing about the sale to American Machine & Metals, Inc. That sale, as I have already pointed out, was not initiated prior to July 13, 1943, and was consummated slightly less than nine months later. Therefore, I am unable to agree with the view that the $37,500 in question was received as compensation for personal services covering a period of 36 months or more. Because the majority opinion holds that it was so received, I respectfully dissent. TURNER, Van Fossan, and Hill, JJ., agree with this dissent.